IN THE SUPREME COURT OF THE STATE OF KANSAS


                                         No. 122,444

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                                     ADAM N. VALDEZ,
                                        Appellant.


                               SYLLABUS BY THE COURT

1.
        Assertions of error on appeal are abandoned if the litigant fails to argue or brief
them.


2.
        A defendant may not bring a claim that the evidence was insufficient to support a
conviction in a motion to correct an illegal sentence under K.S.A. 2020 Supp. 22-3504.


3.
        An erroneous certification of a juvenile defendant as an adult cannot render a
resulting sentence illegal under the narrow definition of an illegal sentence under K.S.A.
2020 Supp. 22-3504.


4.
        While courts must liberally construe pro se pleadings, courts need not surmise all
possible interpretations of a pro se pleading if a defendant has styled his or her motion as
one for relief under a specific statute and advances substantive arguments related to that
specific statute.

                                               1
        Appeal from Finney District Court; WENDEL W. WURST, judge. Opinion filed November 12,
2021. Affirmed.


        Carl F.A. Maughan, of Maughan Law Group LC, of Wichita, was on the brief for appellant.


        Tamara S. Hicks, assistant county attorney, Susan Lynn Hillier Richmeier, county attorney, and
Derek Schmidt, attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        STEGALL, J.: In 1996, a Finney County jury convicted Adam N. Valdez of first-
degree murder, aggravated kidnapping, conspiracy to commit first-degree murder,
conspiracy to commit aggravated kidnapping, aggravated robbery, and aggravated
battery. In the nearly 25 years following his convictions, Valdez has petitioned the courts
several times for various forms of relief. Most recently, in 2017, Valdez brought a pro se
motion to correct an illegal sentence under K.S.A. 22-3504 which the district court
summarily denied. Valdez appeals, and additionally argues that the district court
improperly construed his pro se motion.


        Today, we affirm the district court's summary denial of Valdez' motion.


                           FACTUAL AND PROCEDURAL BACKGROUND


        Valdez was convicted in 1996 for his involvement with a group of people who
beat up the victim at a party, drove him to a field, ran over him with a car several times,
and left him to die. Valdez, who was 17 at the time, was charged as a juvenile, then
certified to be tried as an adult. Valdez was convicted and sentenced to a hard 40 life
sentence for first-degree murder, a 97-month consecutive sentence for aggravated
kidnapping, a 73-month concurrent sentence for conspiracy to commit murder, a

                                                    2
concurrent 49-month sentence for conspiracy to commit aggravated kidnapping, a
consecutive 49-month sentence for aggravated robbery, and a consecutive 43-month
sentence for aggravated battery. His convictions and sentence were affirmed on direct
appeal. State v. Valdez, 266 Kan. 774, 776-78, 977 P.2d 242 (1999).


       In 2000, as a result of Valdez' first K.S.A. 60-1507 motion, the Kansas Court of
Appeals reversed Valdez' conviction for conspiracy to commit aggravated kidnapping,
finding it multiplicitous, and finding appellate counsel was ineffective for failing to raise
the issue on direct appeal. See Valdez v. State, No. 88,728, unpublished opinion filed July
3, 2003, slip op. at 11-13 (Kan. App.). Valdez brought a second K.S.A. 60-1507 motion
in 2003, which the district court and Court of Appeals denied. Valdez v. State, No.
94,144, 2006 WL 265241 (Kan. App. 2006) (unpublished opinion). Then, Valdez
unsuccessfully sought relief through habeas actions in the United States District Court.
Valdez v. McKune, No. 06-3103-JTM, 2007 WL 1586054 (D. Kan. 2007) (unpublished
opinion); Valdez v. McKune, No. 06-3103-JTM, 2007 WL 2174962 (D. Kan. 2007)
(unpublished opinion); Valdez v. McKune, 266 Fed. Appx. 735 (10th Cir. 2008)
(unpublished opinion).


       In 2017, proceeding pro se, Valdez filed the present motion to correct an illegal
sentence. The district court summarily denied the motion. Valdez directly appealed as a
matter of right. K.S.A. 2020 Supp. 22-3601(b)(3).


                                         ANALYSIS


       On appeal, Valdez challenges the district court's summary denial of his motion to
correct an illegal sentence. Valdez also argues that the district court erred in declining to
construe his motion as one under K.S.A. 2020 Supp. 60-1507.




                                              3
       In his motion to correct an illegal sentence, Valdez advanced five different
grounds for relief: (1) the charging document was defective for failing to establish
jurisdiction; (2) the court lacked jurisdiction to impose the hard 40 because it did not
require proof beyond a reasonable doubt of all facts necessary for each element of each
crime; (3) the State's notice of intent to seek a hard 40 sentence did not conform to
statutory provisions and therefore the resulting sentence also did not conform to statutory
provisions; (4) his convictions for premeditated first-degree murder and aggravated
kidnapping are statutorily barred as multiplicitous; and (5) the juvenile court lacked
jurisdiction to certify him as adult because the charging document contained a
jurisdictional defect and the certification proceedings failed to conform to statutory
provisions.


       Whether a sentence is illegal is a question of law subject to unlimited review. State
v. Donahue, 309 Kan. 265, 267, 434 P.3d 230 (2019). When a district court summarily
denies a motion to correct an illegal sentence, appellate review is de novo because the
reviewing court has access to the same documents as the district court. State v. Trotter,
296 Kan. 898, 901, 295 P.3d 1039 (2013).


       Valdez abandoned three of his assertions of error on appeal because he failed to
argue or brief them. See State v. Meggerson, 312 Kan. 238, 246, 474 P.3d 761 (2020)
("Issues not briefed or not adequately briefed are deemed waived or abandoned." [citing
State v. Salary, 309 Kan. 479, 481, 437 P.3d 953 (2019)]). Therefore, we need not
consider Valdez' claims concerning the allegedly defective charging document; the
alleged lack of jurisdiction based on Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct.
2348, 147 L. Ed. 2d 435 (2000); or Valdez' claim that his convictions for first-degree
murder and aggravated kidnapping are multiplicitous. Each argument fails on the merits.
See State v. Hayes, 312 Kan. 865, 868-69, 481 P.3d 1205 (2021) ("This court has long
held the plain language of this narrow [motion for illegal sentence] statutory definition
does not include a claim that the sentence is illegal because it violates a constitutional

                                              4
provision," and in any event, "Apprendi does not apply to cases final before the date it
was filed."); State v. Laughlin, 310 Kan. 119, 124, 444 P.3d 910 (2019) ("[M]ultiplicity
challenges fall outside the scope of a motion to correct an illegal sentence."); State v.
Dunn, 304 Kan. 773, 811, 375 P.3d 332 (2016) ("Charging documents do not bestow or
confer subject matter jurisdiction on state courts to adjudicate criminal cases; the Kansas
Constitution does."); State v. LaMae, 303 Kan. 993, Syl. ¶ 2, 368 P.3d 1110 (2016) ("A
defective charging document claim is not properly raised in a motion to correct an illegal
sentence.").


       Valdez next asserts that the State's notice of intent to seek a hard 40 life sentence
did not adequately inform him of the evidence the State would rely on to establish the
aggravating factors, and that the evidence was insufficient to establish those factors.
Valdez contends that this renders the resulting sentence illegal because the notice of
intent did not conform to the statutory requirements.


       Despite Valdez' attempt to frame this issue in terms of sentence illegality due to
nonconformity with statutory provisions, he is actually raising a "sufficiency of the
evidence" argument and fails to demonstrate the resulting sentence itself does not
conform to statutory provisions. A claim that the evidence was insufficient to support a
conviction does not fit within the narrow definition of illegal sentence because it amounts
to an impermissible collateral attack on the conviction, not the sentence. See State v.
Ford, 302 Kan. 455, 467, 353 P.3d 1143 (2015) ("[A] motion to correct an illegal
sentence cannot be used to set aside a conviction.").


       Valdez' fifth and final argument also fails. Valdez, age 17 at the time of the crime,
was first charged in juvenile court, then certified to stand trial as an adult. Valdez now
argues that errors in the certification proceedings deprived the court of jurisdiction to
sentence him. Valdez concedes that he had notice, was physically present at a
certification hearing, and was assisted by counsel, but argues the certification proceeding

                                              5
was still inadequate because of the multiplicity of the conspiracy charges, and that his
counsel was ineffective for failing to challenge the defective charging document.


       In other words, Valdez' fifth argument repeats arguments he already raised. As
noted, Valdez has obtained relief from the multiplicity problem. See Valdez, No. 88,728,
slip op. at 13, 18. And even if that multiplicity problem somehow rendered the process
used to certify Valdez as an adult erroneous, an erroneous certification cannot render a
resulting sentence illegal under the narrow definition of an illegal sentence under K.S.A.
2020 Supp. 22-3504.


       In State v. Williams, 283 Kan. 492, 153 P.3d 520 (2007), the defendant challenged
the constitutionality of the Kansas Juvenile Offenders Code that was in effect at the time
of his conviction, but did so through a motion to correct an illegal sentence under K.S.A.
22-3504. We held such a claim was a collateral attack on the conviction, not the sentence,
and the remedy sought was unavailable through a motion to correct an illegal sentence.
283 Kan. at 495-96. Although Valdez' claim involves errors in the certification procedure
itself, rather than the overall constitutionality of the act, the result is the same. Valdez is
collaterally attacking his underlying convictions, not his sentence. As such, his motion to
correct an illegal sentence under K.S.A. 22-3504 fails.


       For these reasons, we affirm the district court's summary denial of Valdez' pro se
motion to correct an illegal sentence.


       Finally, on appeal, Valdez challenges the district court's construction of his pro se
pleading. Whether a district court properly construed a pro se pleading is a question of
law subject to unlimited review. State v. Redding, 310 Kan. 15, 18, 444 P.3d 989 (2019).
Courts should construe pro se pleadings according to their contents and the relief
requested, rather than based on a formulaic, rigid adherence to their labels. But this
deference has limits, and courts are "not required to divine every conceivable

                                                6
interpretation of a motion, especially when a litigant repeatedly asserts specific statutory
grounds for relief and propounds arguments related to that specific statute." 310 Kan. at
18.


       In this case, not only did Valdez explicitly style his motion as one for relief from
an illegal sentence under K.S.A. 22-3504, the substantive content of the motion
proceeded under that statute as well.


       Indeed, Valdez repeatedly argued that various defects in his underlying case led to
a lack of jurisdiction and a lack of compliance with statutory sentencing provisions. On
appeal, Valdez asks us to find error because the district court did not consider other
possible claims that might have been made under other statutory provisions permitting
collateral relief. We decline. The district court properly construed the motion according
to its form and substance.


       Affirmed.




                                              7